United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1114
Issued: April 16, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 5, 2008 appellant filed a timely appeal from the merit decision of the Office of
Workers’ Compensation Programs’ hearing representative dated June 11, 2007 affirming a
July 6, 2006 Office decision terminating appellant’s compensation benefits for failure to accept
suitable employment, as well as the January 8, 2008 decision denying modification of this
decision. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction to review
the merits of this case.
ISSUES
The issues are: (1) whether the Office properly terminated appellant’s compensation
benefits effective July 6, 2006 on the grounds that she refused an offer of suitable work, pursuant
to 5 U.S.C. § 8106(c); and (2) whether appellant established that she had any employmentrelated disability after July 6, 2006. On appeal, appellant contends that the medical evidence
establishes that she is totally disabled.

FACTUAL HISTORY
On March 1, 2003 appellant, then a 50-year-old mark-up clerk, filed an occupational
disease claim. In a statement accompanying her claim, she alleged that she sustained injuries to
her right leg, ankles, lower back, right arm and right shoulder as a result of two separate falls
(June 14, 1998; September 1998). Appellant also noted that her injuries were aggravated by her
work duties, including lifting, bending, prolonged standing and sitting on slanted stools. By
letter dated June 19, 2003, the Office accepted appellant’s claim for aggravation of lumbar
degenerative disc disease. On October 27, 2002 appellant underwent a decompressive
microlaminectomy, L4-L5, L5-S1, foraminotomy, bilateral microdiscectomy L5-21 and posterior
lumbar interbody fusion. By letter dated July 27, 2004, the Office expanded appellant’s claim to
include bilateral lumbar radiculitis at L5-S1.
By letter dated November 23, 2005, the employing establishment made an offer,
modified assignment (limited duty) for a position as a modified automated markup clerk. The
physical requirements of this position were: sitting three hours intermittently, walking one hour
intermittently, standing two hours intermittently, lifting, pushing and pulling up to 20 pounds
intermittently, fine manipulation and simple grasping for six hours intermittently and twisting,
bending and stooping one hour intermittently. On December 1, 2005 appellant declined the job
offer.
In a medical report dated February 8, 2006, Dr. Thomas K. Lee, appellant’s Boardcertified orthopedic surgeon, noted that appellant was noncompliant in attending physical
therapy. He noted that appellant wanted additional surgery, but that he told her that whereas
surgery might lead to improvement, it was his opinion that appellant “has a poor prognosis in
terms of symptomatic improvement and would be at risk for potential complications from
noncompliance.” Dr. Lee listed his impressions as: (1) L3-4 facet arthrosis and disc bulge; and
(2) status post L4-5, L5-S1 fusion. He opined that appellant was at maximum medical
improvement. Dr. Lee opined that she was unable to return to her regular duty as an automated
markup clerk. However, he opined that appellant was capable from a medical standpoint of
performing the position of modified automated marking clerk as outlined in the November 23,
2005 letter. Dr. Lee completed a duty status report on the same date and indicated that appellant
could lift 20 pounds, sit for one hour at a time for four hours a day, stand and walk one hour at a
time for up to two hours a day, bend and stoop for one hour per day, push, pull for four hours a
day.
In a March 30, 2006 note, Dr. Lee reiterated that appellant was capable of performing the
offered position.
By letter dated April 7, 2006, the employing establishment made another offer of
employment as a modified automated markup clerk. The physical restrictions were listed as
follows: four hours sitting intermittently (one hour at a time), walking and standing for two
hours intermittently one hour at a time, lifting up to 20 pounds intermittently, pushing/pulling
four hours intermittently, fine manipulation and simple grasping eight hours intermittently,
twisting one hour intermittently and bending one hour intermittently (no bending for work below
knee level). By letter dated April 10, 2006, appellant declined the job offer, contending that
returning to this work before surgery would increase damage to her back. She contended that

2

she should not be working at any job at this time and noted that she was taking 10 or more
painkillers daily.
In support of her decision to decline the job offer, appellant submitted a note from
Dr. John O’Keefe, a Board-certified neurologist, dated April 3, 2006 wherein he indicated that he
treated appellant for acquired lumbar canal stenosis and cervical disc disease and that he referred
her to a surgeon because there was nothing more he could do and that she may benefit from
surgery.1
On May 17, 2006 the employing establishment confirmed that the position offered
appellant remained available.
By letter to appellant dated May 17, 2006, the Office indicated that the position offered
by the employing establishment was suitable and indicated that appellant had 30 days to accept
the position or provide a written explanation of why she did not accept the position. It informed
appellant that if she failed to report to the position or demonstrate that the failure was justified,
her right to compensation would be terminated.
By letter dated May 19, 2006, that dealt largely with other issues, appellant discussed her
injuries. She noted, inter alia, that she had swollen ankles and stated that when she raised her
right arm her pulse stopped. Appellant contended that when she tried to return to work she was
exposed to a hostile work environment. She noted that her pain has increased significantly since
surgery. Appellant also submitted a copy of her typical daily schedule.
On June 19, 2006 the Office found that the evidence submitted by appellant was not
sufficient to support her refusal to accept the job offer. It gave appellant 15 more days to accept
the position and noted that if she did not accept the position within that time period, her
entitlement to wage-loss and schedule award benefits would be terminated.
By decision dated July 6, 2006, the Office terminated appellant’s compensation benefits
effective that date.
By letter dated July 12, 2006, appellant, through her attorney, requested an oral hearing.
In a report dated July 24, 2006, Dr. Lee stated that appellant had surgical fusion at L4-5
and L5-S1 and that the injury has not resolved and been surgically corrected. He further stated
that the question as to whether the condition had returned to preinjury baseline is not applicable
as the surgical treatment required a fusion. By note dated August 2, 2006, Dr. Lee indicated that
appellant had been released from his care and that in his opinion she required no further
treatment for the April 1, 2002 work injury.
In a report dated October 16, 2006, Dr. James J. Coyle, a Board-certified orthopedic
surgeon, listed his impression as status post L4 through S1 instrumented fusion. He did not see
any indication for exploration of the fusion, removal of the hardware or proximal decompression.
1

The Board notes that in a July 25, 2005 letter to appellant, Dr. O’Keefe indicated that he was “withdrawing from
further professional attendance upon you.” He suggested that appellant obtain another physician without delay.

3

Dr. Coyle did indicate that appellant was lacking in some lower extremity flexibility. He
indicated that although appellant may benefit from range of motion exercises and a conditioning
program, he did not see any indication for further surgery. Dr. Coyle advised her that he saw no
potential benefit to removing her instrumentation. He finally indicated that he did not see
appellant working in any heavy capacity or repetitive bending capacity but noted that a
functional capacity evaluation (FCE) would be helpful in assessing appellant’s safe abilities.
In a March 12, 2007 report, Dr. Philip C. Trotta, a Board-certified radiologist,
summarized a computerized tomography (CT) scan of the lumbar spine taken on March 12, 2007
as showing postoperative fusion involving L4-5 and the sacrum with excellent fusion at the bone
block graft at the L5-S1 level. Dr. Trotta also noted mild central spinal stenosis at the L3-4 disc
space level but no focal disc herniation.
At the hearing held on March 27, 2007, appellant discussed her employment history, her
injuries and the claim history.
In a medical report dated April 3, 2007, Dr. James Lu, a Board-certified internist,
indicated that appellant presented herself with failed back syndrome, status post L4 through S1
decompression and instrumented spinal fusion. He noted that the imaging of appellant’s lumbar
spine was generally benign, with the only notable feature being mild central canal and lateral
recess stenosis at the L3-4 level. Dr. Lu indicated that there was no clear anatomic source of the
ongoing severe back pain and that he would not recommend any surgery to her back at that time
but would recommend continued conservative management with medications, regular exercise
and a consultation with a pain management physician. He indicated that although he would be
happy to remove her bone stimulator, he strongly emphasized that removing the stimulator
would likely have very little impact on any of her symptoms. Dr. Lu noted that appellant still
wished to have it removed.
By decision dated June 11, 2007, the hearing representative affirmed the July 2, 2006
decision.
On June 26, 2007 the Office authorized appellant’s change of physician to
Dr. Howard Weiss, a Board-certified neurologist.
Appellant submitted a surgical report wherein Dr. Lu indicated that he performed a
removal of implantable bone growth stimulate from the superficial lumbar tissues. She also
submitted progress reports by Dr. Lu dated from April 26 through May 22, 2007. In an April 26,
2007 note, Dr. Lu indicated that appellant underwent surgical removal of her implantable bone
grown stimulator on that date, was neurologically stable and was discharged the same date. In a
May 15, 2007 note, he reported some improvement of the right paraspinous back pain since her
surgery, but otherwise her prior complaints of constant lower back and lower extremity pain
remained unchanged from her preoperative symptoms.
In a medical report dated July 26, 2007, Dr. Weiss diagnosed appellant with spinal
stenosis, lumbar disc degeneration and chronic low back strain. He opined that the 1998 injury
to her back at the employing establishment did trigger her symptoms and was a major
contributing factor to her low back pain. Dr. Weiss concluded that appellant was disabled and

4

unable to perform any type of work which would require moderate to heavy lifting or prolonged
standing or sitting. He noted that there was no treatment he could offer appellant and suggested
that she be referred to a pain specialist at a pain clinic and the treatment be continued there.
Dr. Weiss believed that appellant’s injury was permanent and that the back pain would continue.
By decision dated January 8, 2008, the Office denied modification.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act provides at section 8106(c)(2) that a partially
disabled employee who refuses or neglects to work after suitable work is offered is not entitled to
compensation.2 Once the Office accepts a claim, it has the burden of justifying termination or
modification of compensation benefits under section 8106 for refusing to accept or neglecting to
perform suitable work.3 The Board has recognized that section 8106(c) serves as a penalty
provision as it may bar an employee’s entitlement to future compensation and, for this reason,
will be narrowly construed.4 To establish that a claimant has abandoned suitable work, the
Office must substantiate that the position offered was consistent with the employee’s physical
limitations and that the reasons offered for stopping work were unjustified.5 The issue of
whether an employee has the physical ability to perform a modified position offered by the
employing establishment is primarily a medical question that must be resolved by the medical
evidence of record.6
Section 10.516 of the Code of Federal Regulations states that the Office will advise the
employee that the work offered is suitable and provides 30 days for the employee to accept the
job or present any reasons to counter its finding of suitability.7 Thus, before terminating
compensation, it must review the employee’s proffered reasons for refusing or neglecting to
work.8 If the employee presents such reasons and the Office finds them unreasonable it will
offer the employee an additional 15 days to accept the job without penalty. The Board has
clarified that, in cases where compensation is terminated pursuant to section 8106(c), the
essential requirements of due process, notice and an opportunity to respond apply not only where
an employee refuses suitable work, but also apply in the same force to cases where an employee
abandons suitable work.9

2

5 U.S.C. § 8106(c)(2).

3

See Bryant F. Blackmon, 56 ECAB 752 (2005); Howard Y. Miyashiro, 51 ECAB 253 (1999).

4

See Richard P. Cortes, 56 ECAB 201 (2004); H. Adrian Osborne, 48 ECAB 556 (1997).

5

See Wayne E. Boyd, 49 ECAB 202 (1997).

6

See John E. Lemker, 45 ECAB 258 (1993); Camillo R. DeArcangelis, 42 ECAB 941 (1991).

7

20 C.F.R. § 10.516.

8

See Maggie L. Moore, 42 ECAB 484 (1991), reaff’d on recon., 43 ECAB 818 (1992).

9

Mary A. Howard, 45 ECAB 646 (1994).

5

ANALYSIS -- ISSUE 1
The Office accepted that appellant had an aggravation of lumbar degenerative disc
disease and bilateral lumbar radiculitis at L5-S1 causally related to her federal employment. It
terminated her monetary compensation effective June 6, 2006 based on her failure to accept
suitable work.
Appellant received treatment from Dr. Lee, who in a February 8, 2006 report, diagnosed
appellant with L3-4 facet arthrosis and disc bulge and status post L4-5, L5-S1 fusion.
Dr. Lee opined that, although appellant was not capable of performing her regular position of
automated markup clerk, she was able to perform the position of modified automated markup
clerk as set forth in a November 23, 2005 letter. He indicated in a duty status report that
appellant could lift 20 pounds, sit for one hour at a time for four hours a day and stand and walk
for one hour at a time for two hours a day.
By letter dated April 7, 2006, appellant was offered a position with the employing
establishment as a modified markup clerk with restrictions which included four hours of sitting
intermittently (one hour at a time), walking and standing for two hours intermittently (one hour
at a time), lifting up to 20 pounds intermittently, pushing/pulling four hours intermittently and
twisting and bending one hour intermittently with no bending below knee level. This job was
clearly designed to be within the work restrictions as set forth by Dr. Lee. Appellant indicated
that she would not accept this position and submitted a brief statement dated April 3, 2006 by
Dr. O’Keefe wherein he indicated that he treated appellant for acquired lumbar canal stenosis
and cervical disc disease and had referred her to a surgeon. Contrary to appellant’s allegation on
appeal that Dr. O’Keefe found appellant totally disabled, at no point did he make any comment
with regard to appellant’s work ability. Thus, the Board finds that the weight of the medical
evidence at the time the job offer was made establishes that appellant could perform the offered
position.
The Office properly notified appellant of its finding that the offered position was suitable
and the consequences of not accepting a suitable offer. It additionally confirmed that the
position remained available and offered her 30 days in which to accept the position. By letter
dated June 19, 2007, the Office found that appellant had not submitted evidence sufficient to
support her refusal to accept the job offer and gave appellant 15 more days to accept the position
and warned her that if she did not, her wage-loss and schedule award benefits would be
terminated. Appellant refused to do so and thus, the Office properly terminated her
compensation for failure to accept suitable work.
LEGAL PRECEDENT -- ISSUE 2
As the Office met its burden of proof to terminate appellant’s compensation benefits, the
burden shifted to her to establish that she had any disability causally related to her accepted
injury after termination of compensation benefits.10 To establish a causal relationship between
the condition, as well as any attendant disability claimed and the employment injury, an
10

See Manuel Gill, 52 ECAB 282 (2001).

6

employee must submit rationalized medical evidence, based on a complete factual and medical
background, supporting such a causal relationship.11
ANALYSIS -- ISSUE 2
In support of her claim that she was unable to perform the offered position, appellant
submitted further medical evidence. However, no evidence submitted after the termination of
compensation benefits on July 6, 2006 proves that appellant was totally disabled after this date.
Dr. Lee indicated that appellant had been released from his care and required no further
treatment for her injury. Dr. Coyle indicated that he did not see appellant working in any heavy
capacity but noted that a functional capacity evaluation would be helpful in assessing appellant’s
abilities. Dr. Trotta interpreted a computerized tomography taken on March 12, 2007, but stated
no opinion as to appellant’s work capacity. Dr. Lu indicated that he removed appellant’s
implantable bone grown stimulator on April 26, 2007 and noted that appellant’s complaints of
back pain remained unchanged after the surgery. He made no comment on her work capacity.
Finally appellant submitted a medical report dated July 26, 2007 by Dr. Weiss. She
contends on appeal that Dr. Weiss found her permanently and totally disabled; however, a review
of Dr. Weiss’ July 26, 2007 report indicates that he does not make this statement, rather he
indicates that appellant was unable to perform any type of work requiring moderate to heavy
lifting or prolonged standing or sitting. The Board notes that the position offered by the
employing establishment was within these guidelines as appellant would not be required to lift
greater than 20 pounds, would be limited to sitting four hours a day for one hour at a time and
was limited to walking and standing for two hours a day for one hour at a time. Accordingly,
Dr. Weiss does not indicate that appellant was unable to perform the employment nor does he
indicate that appellant is totally disabled.
Appellant has not submitted evidence sufficient to establish that she was totally disabled
after the termination of her compensation benefits on July 6, 2006.
CONCLUSION
The Board finds that the Office properly terminated appellant’s compensation benefits
effective July 6, 2006 on the grounds that she refused a suitable offer of work. The Board further
finds that appellant failed to establish that she had any employment-related disability after July 6,
2006, that would warrant him incapable of performing the duties of the offered position.

11

Id.

7

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 8, 2008 and June 11, 2007 are affirmed.
Issued: April 16, 2009
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

